Case 18-50235   Doc 13   Filed 10/03/18 Entered 10/03/18 13:32:27   Desc Main
                           Document     Page 1 of 6
Case 18-50235   Doc 13   Filed 10/03/18 Entered 10/03/18 13:32:27   Desc Main
                           Document     Page 2 of 6
Case 18-50235   Doc 13   Filed 10/03/18 Entered 10/03/18 13:32:27   Desc Main
                           Document     Page 3 of 6
Case 18-50235   Doc 13   Filed 10/03/18 Entered 10/03/18 13:32:27   Desc Main
                           Document     Page 4 of 6
Case 18-50235   Doc 13   Filed 10/03/18 Entered 10/03/18 13:32:27   Desc Main
                           Document     Page 5 of 6
  Case 18-50235         Doc 13     Filed 10/03/18 Entered 10/03/18 13:32:27            Desc Main
                                     Document     Page 6 of 6


                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

 In Re:                                             Case No. 18-50235

 Paul Goolsby                                       Chapter 13

 Debtor.                                            Judge James P. Smith

                                  CERTIFICATE OF SERVICE

I certify that on October 3, 2018, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          J. Roger Davis, Debtors’ Counsel
          jroger_davis@yahoo.com

          Camille Hope, Chapter 13 Trustee
          docomt@chapter13macon.com

          Office of the United States Trustee
          ustp.region21.mc.ecf@usdoj.gov

I further certify that on October 3, 2018, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Paul Goolsby, Debtor
          4058 Blair Court
          Macon, GA 31206

 Dated: October 3, 2018                             /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
